Exhibit THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF JULY 10, 2, INC., A DELAWARE CORPORATION, MERRILL LYNCH MORTGAGE CAPITAL INC. AND VIKING ASSET MANAGEMENT L.L.C., A CALIFORNIA LIMITED LIABILITY COMPANY, TO THE SENIOR INDEBTEDNESS (AS DEFINED IN THE SUBORDINATION AGREEMENT); AND EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT. THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE ON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED (I) IN THE ABSENCE OF: (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED WITH RESPECT TO SUCH OFFER, SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION; OR (II) UNLESS SOLD PURSUANT TO RULE MRU HOLDINGS, INC. CONVERTIBLE PROMISSORY NOTE $7,750,000 July 10, 2008 Subject to the terms and conditions of this Convertible Promissory Note (this “Note”), for value received, the undersigned, MRU Holdings, Inc., a Delaware corporation (the “Company”), whose address is 590 Madison Avenue, 13th Floor, New York 10022, hereby promises to pay to Merrill Lynch Mortgage Capital Inc. or permitted assigns (the “Holder”) the principal amount of Seven Million Seven Hundred Fifty Thousand Dollars ($7,750,000), together with interest thereon at the rate(s) set forth below.Principal of, and accrued interest on, this Note shall be due and payable as hereinafter provided on the Maturity Date (as defined below) or such other dates as provided herein. The following is a statement of the rights of the Holder of this Note and the terms and conditions to which this Note is subject, and to which the Holder, by acceptance of this Note, agrees: 1.Interest.Interest shall accrue on the unpaid principal amount of this Note from the date hereof until such principal amount is repaid in full, at a simple annual interest rate equal to nine percent (9%) per annum; provided, however, that, if the Note is not repaid in full by 5:30 p.m. on September 26, 2008 (the “Alternate Interest Rate Date”), then the interest rate on the Note shall increase to a simple annual interest rate equal to twelve percent (12%) per annum beginning September 27, 2008.All computations of the interest rate hereunder shall be made on the basis of a year of 365 days based on the actual number of days (including the first day but excluding the last day) any such principal amount is outstanding.No interest hereunder shall be due prior to the Maturity Date (as defined below); provided, however, that after the Senior Indebtedness (as defined in the Subordination Agreement) has been paid in full, interest on the Note shall be payable on the 15th day of each January, April, July and October (or if any such day is not a business day, the next business day). 2.Maturity Date.Unless earlier converted as provided in Section 4 below or repaid, the principal amount of this Note and interest accrued thereon shall be due and payable on October31, 2010 (the “Maturity Date”), subject to any limitation contained in the Subordination Agreement. 3.Mandatory Prepayment Under Certain Circumstances.If the Company issues and sells equity securities (the “Equity Securities”) pursuant to an equity financing (including the issuance of Equity Securities upon the conversion or exchange of debt securities (the “Automatically Converting Debt Securities”) issued after the date hereof in connection with such equity financing) in which the Company closes a total commitment of at least Seventy Five Million Dollars ($75,000,000) (inclusive of the consideration received for the issuance and sale of the Company’s Series B-2 Convertible Preferred Stock and any other security that is converted into Equity Securities) in gross proceeds and 60% of such gross proceeds (at least $45,000,000) is attributable to one investor or a group of related investors, then: (a)upon the issuance of the Automatically Converting Debt Securities, if any, the Company shall, exclusively with net proceeds received from the sale of the Automatically Converting Debt Securities (“Debt Proceeds”), (i)first, redeem Five Million Six Hundred Thousand Dollars ($5,600,000) in principal amount of the Note (as defined in the Subordination Agreement) pursuant to the terms of the
